Citation Nr: 1511122	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 29, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell




INTRODUCTION

The Veteran had active service from June 1984 to 24 to February 1998 and from March 2003 to January 2004.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for a depressive disorder, as secondary to service-connected mechanical low back strain with L5-S1 herniation, and assigned the depressive disorder an initial 30 percent rating effective date of receipt of claim on April 29, 2009.  That rating decision also granted a TDIU rating, effective April 29, 2008 (when the Veteran first met the criteria for a TDIU rating under 38 C.F.R. § 4.16(a)).  

In August 2009 the Veteran initiated an appeal only as to the TDIU effective date by filing a notice of disagreement (NOD) in August 2009.  After a May 2010 statement of the case (SOC) the appeal was perfected by filing VA Form 9, Appeal to the Board, in July 2010 in which the Veteran requested the opportunity to testify before a Veterans Law Judge sitting at the RO.  However, in October 2011 the Veteran, in writing, withdrew the request for such a hearing.  

An April 2010 rating decision increased the initial 30 percent rating for a depressive disorder to 50 percent, effective March 25, 2010. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for a depressive disorder (as secondary to service-connected mechanical low back strain with L5-S1 herniation), rated 30 percent since April 29, 2008, and as 50 percent from March 25, 2010; mechanical low back strain with L5-S1 herniation rated 10 percent from January 2, 2004, as 20 percent from January 31, 2005, and 40 percent from July 14, 2005; sciatica of the left lower extremity, rated 20 percent since January 2, 2004.  The Veteran's combined disability rating has been 30 percent from January 2, 2004; 40 percent from January 31, 2005; 50 percent from July 14, 2005; 70 percent from April 29, 2008; and 80 percent from March 25, 2010.   

An earlier effective date for a TDIU rating has been denied on the basis that the Veteran did not meet the schedular requirements for a TDIU rating prior to April 29, 2008.  

A TDIU rating is assigned under 38 C.F.R. § 4.16(a) if there is only one service-connected disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

However, it is VA's policy to grant a TDIU in all cases when service-connected disabilities cause unemployability, regardless of the ratings assigned.  38 C.F.R. § 4.16(b).  However, even if the Veteran were rendered unemployable due to his service-connected disabilities prior to April 29, 2008, the Board has no power to award an extraschedular TDIU rating under 38 C.F.R. § 4.16(b) in the first instance without such matter having been first considered by VA's Director of Compensation and Pension (Director of C & P) under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  As no such referral has occurred in this case, the Board is precluded from granting a TDIU rating on an extraschedular basis prior to April 29, 2008, in the first instance.  Cf. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009) (Board has jurisdiction to review denial of extraschedular rating on appeal under 38 C.F.R. § 3.321(b) where RO had previously referred claim for increased rating to Director of C & P, who had found that extraschedular rating was not warranted).  Accordingly, the Board can, and will, consider whether a remand for such referral is warranted. 

The Veteran contends that, even before his grant of service connection for a depressive disorder took effect on April 29, 2008, his service-connected low back disability precluded substantially gainful employment, in fact as far back as in 2006.  He cites as support the opinion of the June 25, 2007, VA examiner that the Veteran's back disability made him "unemployable in any capacity."  Thus, even though he did not met the criteria for a TDIU rating under 38 C.F.R. § 4.16(a) prior to the April 29, 2008, grant of service connection for a depressive disorder, a TDIU rating should have been granted on an extraschedular basis.  

Historically, a July 2007 rating decision denied a rating in excess of 40 percent for service-connected low back disability, a rating in excess of 20 percent for sciatica of the left lower extremity (the only disorders for which service connection was in effect at that time), and a TDIU rating.  He was notified of that decision by RO letter which bears no date.  The Veteran initiated an appeal by filing an NOD, dated in August 2008 and received in September 2007.  An SOC was issued on January 22, 2008.  Thereafter, multiple correspondences (VA Forms 21-4138, Statements in Support of Claim) were received on April 29, 2008, in which, in pertinent part, he claimed service connection for a depressive disorder due to his service-connected back disorder, referred to or claimed a TDIU rating, and attached a copy of his NOD received in September 2007.  

While these VA Forms 21-4138 were not received within 60 days of the January 2008 SOC, they were received within one year of the July 2007 rating decision.  However, the RO has apparently construed the April 29, 2008, VA Forms 21-4138 not to be a substantive appeal for the purpose of perfecting an appeal from the July 2007 rating decision.  

In this regard, 38 C.F.R. § 20.202 (2014) stated that a substantive appeal "consists of a properly completed VA Form 9, 'Appeal to the Board of Veterans' Appeals' or correspondence containing the necessary information."  

Because the VA Forms 21-4138 if April 2008 were received within one year of the July 2007 rating decision, it must be determined whether any of the VA Forms 21-4138 contained "the necessary information" to constitute a substantive appeal which would perfect the appeal for a TDIU rating initiated from the July 2007 rating decision.  If not, that rating decision may be a bar to and earlier effective date for a TDIU rating based on the VA examiner's opinion in June 2007.  Also for consideration is whether the correspondence received on April 29, 2008, contained "the necessary information" to constitute a substantive appeal which would perfect the appeal of the claims for increase for the service-connected low back and sciatica of the left lower extremity.  

In VA Form 21-8940, Application for Increased Compensation Based on Unemployability, received in November 2006 the Veteran reported that he had last worked and become too disabled to work in October 2006 as a delivery carrier for FedEx Express, where he had been employed since 1993.  He had a high school education but no other education or training.  He was currently on short term disability due to his service-connected disorder and probably for a long time due to treatment and possible surgery.  

In VA Form 21-4192, Employer Information, FedEx Express reported that the Veteran had worked in courier pickup and delivery, working 8 to 10 hours daily, for 40 to 50 hours weekly.  He had last worked in October 2006 and was not currently working because he was on short term disability, which had begun in November 2006.  

Thus, as there is evidence indicating unemployability due to service-connected disabilities from the period prior to the date of eligibility on a schedular basis for a TDIU rating, referral to VA's Director of C & P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether the correspondences, i.e., the VA Forms 21-4238, received on April 29, 2008, including the copy of the VA Form 21-4138 dated in August 20007 and received in September 2007, constituted a substantive appeal for the purpose of perfecting the appeal of from the July 2007 rating decision denying increased ratings for the service-connected low back disorder, the service-connected sciatica of the left lower extremity, and a TDIU rating.  

If so, the RO should readjudicate the claims for increased ratings for service-connected low back disability and sciatica of the left lower extremity, and issue the appropriate supplemental statements of the case. 

2.  Refer the claim for a TDIU rating prior to April 29, 2008, to VA's Director of C & P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

